                       UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF TENNESSEE


UNITED STATES OF AMERICA and the              Civil Action No.
STATES of GEORGIA, LOUISIANA,                 3:17-cv-01478 *SEALED*
TENNESSEE, and VIRGINIA ex rel. [UNDER
SEAL],                                        FIRST AMENDED COMPLAINT
                                              FOR VIOLATION OF THE FALSE
                          Plaintiffs,         CLAIMS ACT [31 U.S.C. §§ 3729 et
                                              seq.]; GEORGIA FALSE MEDICAID
v.                                            CLAIMS ACT [Ga. Code Ann. §§ 49-
                                              4-168.1 et seq.]; LOUISIANA
[UNDER SEAL],                                 MEDICAL ASSISTANCE
                                              PROGRAMS INTEGRITY LAW [La.
                                              Rev. Stat. §§ 46:437 et seq.];
                          Defendants.         TENNESSEE FALSE CLAIMS ACT
                                              AND MEDICAL ASSISTANCE ACT
                                              [Tenn. Code Ann. §§ 4-18-101 et seq.;
                                              71-5-182 et seq.]; VIRGINIA FRAUD
                                              AGAINST TAXPAYERS ACT [Va.
                                              Code Ann. §§ 4-18-103 et seq.]

                                              FILED IN CAMERA AND
                                              UNDER SEAL PURSUANT TO 31
                                              U.S.C. § 3730(b)(2)

                                              JURY TRIAL DEMANDED



                     DOCUMENT TO BE KEPT UNDER SEAL
                         DO NOT ENTER ON PACER




                                   1
     Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 1 of 28 PageID #: 82
                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE



UNITED STATES OF AMERICA and the                         Civil Action No.
STATES of GEORGIA, LOUISIANA,                            3:17-cv-01478 *SEALED*
TENNESSEE, and VIRGINIA ex rel.
GREGORY FOLSE,                                           FIRST AMENDED COMPLAINT
                                                         FOR VIOLATION OF THE FALSE
                               Plaintiffs,               CLAIMS ACT [31 U.S.C. §§ 3729 et
                                                         seq.]; GEORGIA FALSE MEDICAID
v.                                                       CLAIMS ACT [Ga. Code Ann. §§ 49-
                                                         4-168.1 et seq.]; LOUISIANA
CARE SERVICES MANAGEMENT LLC,                            MEDICAL ASSISTANCE
                                                         PROGRAMS INTEGRITY LAW [La.
MARQUIS HEALTH SYSTEMS LLC,                              Rev. Stat. §§ 46:437 et seq.];
MARQUIS MOBILE DENTAL SERVICES                           TENNESSEE FALSE CLAIMS ACT
LLC, FLEUR DE LIS MOBILE DENTAL                          AND MEDICAL ASSISTANCE ACT
LLC, GEORGIA MOBILE DENTAL LLC,                          [Tenn. Code Ann. §§ 4-18-101 et seq.;
PREMIERE MOBILE DENTISTRY OF VA                          71-5-182 et seq.]; VIRGINIA FRAUD
LLC, and DOES 1-50,                                      AGAINST TAXPAYERS ACT [Va.
                                                         Code Ann. §§ 4-18-103 et seq.]
                               Defendants.               FILED IN CAMERA AND
                                                         UNDER SEAL PURSUANT TO 31
                                                         U.S.C. § 3730(b)(2)

                                                         JURY TRIAL DEMANDED




                                         COMPLAINT
            1.      Pursuant to the qui tam provisions of the federal False Claims Act, 31 U.S.C.

     § 3729 et seq., (the “False Claims Act” or the “FCA”), qui tam Plaintiff-Relator Gregory

     Folse (“Relator” or “Dr. Folse”), through his attorneys, on behalf of the United States of

     America (the “Government”) and the States of Georgia, Louisiana, Tennessee, and Virginia

     (the “States”), for his Complaint against Defendants Care Services Management, LLC

     (“CSM”), Marquis Health Systems, LLC (“MHS”), Marquis Mobile Dental Services, LLC

     (“Marquis Mobile Dental” or “MMDS”), Fleur De Lis Mobile Dental, LLC (“Fleur De Lis”



                                   2
     Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 2 of 28 PageID #: 83
     or “FDL”), Georgia Mobile Dental, LLC (“Georgia Mobile Dental” or “GMD”), Premiere

     Mobile Dentistry of VA, LLC (“Premiere Mobile Dentistry” or “PMD”), and Does 1-50

     (collectively, “Defendants”) alleges, based upon personal knowledge, relevant documents,

     and information and belief, as follows:

I.     INTRODUCTION

            2.      This is an action to recover damages and civil penalties on behalf of the

     United States of America and the States arising from false and/or fraudulent records,

     statements, and claims made or caused to be made by Defendants and/or their agents and

     employees in violation of the False Claims Act, 31 U.S.C. §§ 3729 et seq. (“FCA”), and the
     false claims acts of the States. For purposes of this Complaint the United States

     Government and the States shall be referred to collectively as “the Governments.”

            3.      At the heart of this fraudulent scheme is Care Services Management, a

     communications and health management organization, which contracts with health care

     provider affiliates to facilitate patient care for residents in nursing homes. Among other

     things, CSM, Marquis Health Systems, and their agents provide CSM affiliates with

     business and logistical services, including marketing, billing, and collections. CSM also

     serves as the primary contact for the client nursing homes, and often coordinates a variety of

     healthcare services for the nursing homes’ residents.

            4.      For at least the past several years, Care Services Management, Marquis

     Health Systems, Marquis Mobile Dental, Fleur de Lis, Georgia Mobile Dental, and Premiere

     Mobile Dentistry have generated business by providing illegal kickbacks to nursing homes.

     Kickback-tainted claims for reimbursement submitted, or caused to be submitted, by the

     Defendants to the Governments are false claims and are subject to liability under the

     Governments’ False Claims Acts.

            5.      As detailed below, by agreement with CSM, it has been the practice of

     MMDS, FDL, GMD, PMD, and, upon information and belief, other dental affiliates in the



                                   3
     Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 3 of 28 PageID #: 84
CSM network, to induce nursing homes to enter sole-provider contracts by offering free

dental services to residents who do not otherwise have the resources to pay (“zero liability”

residents). The offer of free services for zero liability residents is a powerful inducement to

nursing homes that would otherwise carry the substantial financial burden of paying for

emergency dental care for zero liability residents as required by federal and/or state law.

       6.      As reflected in the standard contracts that CSM affiliates use with nursing

homes, the CSM-affiliated dental service providers agree to provide free care for one zero

liability resident in exchange for the referral of six paying residents by the nursing home.

       7.      Since at least 2013, and likely longer, CSM’s dental affiliates have used

kickbacks to obtain the referral of paying patients. Over the last ten years, CSM’s dental

affiliates have provided dental services to tens of thousands of nursing home residents in

numerous states.

       8.      Upon information and belief, CSM also uses kickbacks to induce nursing

homes to contract with CSM and its other specialty providers. By doing so, CSM generates

a constant stream of referrals in specialties including optometry, podiatry, audiology,

vestibular auto-rotation testing, behavioral health, wound care, audiology, lab work,

telemetry, and mobile x-ray.

       9.       Many of the services that the CSM network delivers are billed directly to

Medicare and Medicaid. All kickback-induced claims for reimbursement submitted to the

Governments are false claims and are subject to liability under the Governments’ False

Claims Acts.

       10.     In addition, the Defendants’ fraudulent scheme wrongly obtains payment

from the Governments through a Medicaid payment mechanism called Incurred Medical

Expenses (“IME”). As explained below, through the IME payment mechanism, Medicaid

pays for medical services that are not covered under State Medicaid plans (e.g., dental care

or optometry) for certain beneficiaries in long term care.




                              4
Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 4 of 28 PageID #: 85
              11.     Qui tam Plaintiff Gregory Folse seeks, through this action, to end the illegal

       and harmful practices of CSM and its affiliates, and to recover damages and civil penalties

       arising from the false or fraudulent records, statements, and/or claims that Defendants made,

       or caused to be made, in connection with their fraudulent scheme.

II.      JURISDICTION AND VENUE

              12.     This Court has jurisdiction over the subject matter of this action pursuant to

       28 U.S.C. §§ 1331 and 1367, and 31 U.S.C. § 3732, the latter of which specifically confers

       jurisdiction on this Court for actions brought pursuant to 31 U.S.C. §§ 3729 and 3730.

              13.     This Court has personal jurisdiction over Defendants pursuant to 31 U.S.C. §

       3732(a), which authorizes nationwide service of process and because Defendants have

       minimum contacts with the United States. Moreover, Defendants can be found in and

       transact business in the Middle District of Tennessee.

              14.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), 28 U.S.C. §

       1395(a), and 31 U.S.C. § 3732(a) because Defendants can be found in, and/or transact or

       have transacted business in this District.

              15.     The allegations in this Complaint have not been publicly disclosed within the

       meaning of the False Claims Act. Even if the allegations had been publicly disclosed, the

       Relator would qualify as an “original source” of the information within the meaning of the

       FCA. Relator’s information is based upon his personal observations, independent of any

       relevant public disclosure and materially adds to any information that could have been

       publicly disclosed. Relator, moreover, voluntarily provided the information upon which this

       action is based to the Governments before filing this case.

III.     PARTIES

         A.      Relator

              16.     Gregory J. Folse, D.D.S. resides in Sunset, Louisiana. In 1989, Dr. Folse

       received a Doctor of Dental Surgery Degree from Louisiana State University, School of


                                     5
       Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 5 of 28 PageID #: 86
Dentistry, and since 1989, he has operated his own dental practice. Additionally, since

2002, Dr. Folse has been a Clinical Assistant Professor at Louisiana State University,

School of Dentistry.

       17.     Dr. Folse has spent his entire career facilitating dental care for the elderly and

vulnerable populations. He has also has been instrumental in policy and advocacy efforts to

improve dental outcomes and access to care. Among many other professional

accomplishments, in 2004, Dr. Folse was instrumental in the drafting of the Special Care

Dentistry Act, which was introduced into Congress in 2005, 2010, and 2011. In February

2012, he testified before the Senate Committee on Health, Education, Labor and Pensions

about the urgent need to expand access to dental care. Dr. Folse is also a member of the

National Elder Care Advisory Committee of the American Dental Association’s Council on

Access, Prevention, and Inter-Professional Relations.

       18.     In the early 2000s, in an effort to expand the elderly poor’s access to dental

care, Dr. Folse was among the first dentists to use the IME payment mechanism to provide

dental care for the needy in Louisiana. Since that time, he has worked to expand the use of

IME. He urged the American Dental Association to advocate for its use, and he has given

dozens of presentations to dentists and dental organizations nationally on using IME to

increase access to dental care.
  B.      Defendants
          1.      Care Services Management, LLC

       19.     Care Services Management, LLC (“CSM”) is a communication and health

management organization that coordinates and provides contracting and billing services for

health care specialists that contract with nursing homes and other long term care facilities.

CSM’s affiliates provide nursing home residents with care in the areas of dentistry,

optometry, podiatry, audiology, vestibular auto-rotation testing, behavioral health, wound

care, audiology, lab work, telemetry, and mobile x-ray. CSM is headquartered in

Murfreesboro, Tennessee.


                              6
Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 6 of 28 PageID #: 87
            2.     Marquis Health Systems, LLC

       20.       Marquis Health Systems, LLC (“MHS”) is a medical billing company that

performs billing services on behalf of CSM, including for care provided by CSM affiliates.

MHS is headquartered in Murfreesboro, Tennessee.

       21.       Upon information and belief, Marquis Health Systems and CSM share

common ownership, common business contracts, and regularly engage in business as

partners.
            3.     Marquis Mobile Dental Services, LLC

       22.       Marquis Mobile Dental Services, LLC is a mobile dental practice that

provides services to residents at senior care facilities throughout the state of Tennessee. It is

an affiliate of Care Services Management. Marquis Mobile Dental Services is headquartered

in Murfreesboro, Tennessee.

       23.       The CEO of Marquis Mobile Dental Services, Marquis “Mark” Napper, is

also the CEO of CSM and Marquis Health Systems, and the companies share a close

relationship. CSM distributed template contracts and other business materials to its dental

affiliates that contained markings and branding indicating the materials were originally used

for Marquis Mobile Dental Services. On information and belief, these materials, including

the nursing home contract containing the kickback provision, were originally created by
CSM or Marquis Mobile Dental Services, for use by Marquis Mobile Dental Services.
            4.     Fleur De Lis Mobile Dental, LLC

       24.       Fleur De Lis Mobile Dental, LLC is a mobile dental practice that provides

dental services to residents at over 60 senior care facilities throughout the state of Louisiana.

It is a dental affiliate of Care Services Management. Fleur De Lis is headquartered in Baton

Rouge, Louisiana.




                              7
Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 7 of 28 PageID #: 88
                5.      Georgia Mobile Dental, LLC

             25.     Georgia Mobile Dental, LLC is a mobile dental practice that provides dental

      services to residents at senior care facilities in Atlanta and the surrounding areas. It is a

      dental affiliate of Care Services Management. Georgia Mobile Dental is headquartered in

      Baton Rouge, Louisiana.
                6.      Premiere Mobile Dentistry of VA, LLC

             26.     Premiere Mobile Dentistry of VA, LLC is a mobile dental practice that

      provides dental services to residents at senior care facilities throughout the state of Virginia.

      It is a dental affiliate of Care Services Management. Premiere Mobile Dentistry is

      headquartered in Baton Rouge, Louisiana.
                7.      Does 1-50

             27.     Defendants Doe 1-50 are dental and other CSM physician affiliates that

      participated in the fraudulent scheme by offering improper kickbacks to nursing homes

      pursuant to CSM affiliate contracts or received referrals as a result of those kickbacks.

      Relator has not, as yet, ascertained the true identities of Does 1-50, and therefore identifies

      these defendants by fictitious names.

IV.     APPLICABLE LAW

        A.      The False Claims Act

             28.     The FCA was originally enacted during the Civil War. Congress

      substantially amended the Act in 1986—and, again, in 2009 and 2010—to enhance the

      ability of the United States to recover losses sustained as a result of fraud against it. The

      Act was amended after Congress found that fraud in federal programs was pervasive and

      that the Act, which Congress characterized as the primary tool for combating government

      fraud, was in need of modernization. Congress intended that the amendments would create

      incentives for individuals with knowledge of fraud against the Government to disclose the




                                    8
      Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 8 of 28 PageID #: 89
information without fear of reprisals or government inaction, and to encourage the private

bar to commit legal resources to prosecuting fraud on the government’s behalf.

        29.     The FCA prohibits knowingly presenting or causing to be presented to the

federal government a false or fraudulent claim for payment or approval and knowingly

making or using, or causing to be made or used, a false or fraudulent record or statement

material to a false or fraudulent claim. 31 U.S.C. §3729(a)(1)(A)-(B). Any person who

violates the FCA is liable for a civil penalty for each violation, plus three times the amount

of the damages sustained by the United States. 31 U.S.C. § 3729(a)(1).

        30.     Under the FCA, an individual has knowledge of the falsity of a claim or

statement if that person: “(i) has actual knowledge of [the falsity of] the information; (ii)

acts in deliberate ignorance of the truth or falsity of the information; or (iii) acts in reckless

disregard of the truth or falsity of the information.” 31 U.S.C. § 3729(b)(1). The FCA does

not require proof that a defendant specifically intended to commit fraud. Id.

        31.     The FCA allows any person having information about an FCA violation to

bring an action on behalf of the United States and to share in any recovery. Such an action

is known as a qui tam action and the individual bringing the suit is a qui tam relator. The

FCA requires that the qui tam complaint be filed under seal for a minimum of 60 days

(without service on the defendant during that time) to allow the government time to conduct

its own investigation and to determine whether to join the suit.

   B.      The Anti-Kickback Statute

        32.     The federal health care Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b),

(“AKS”) arose out of Congressional concern that financial inducements can influence health

care decisions and result in goods and services being more expensive, medically

unnecessary, and harmful to patients. To protect the integrity of federal health care

programs, Congress prohibited the payment of kickbacks in any form, regardless of whether

the kickback actually gives rise to overutilization or unnecessary care. The AKS also

reaches kickbacks concealed as legitimate transactions. See Social Security Amendments of


                              9
Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 9 of 28 PageID #: 90
1972, Pub. L. No. 92-603, §§242(b) and (c); 42 U.S.C. § 1320a-7b, Medicare and Medicaid

Antifraud and Abuse Amendments, Pub. L. No. 95-142; Medicare and Medicaid Patient and

Program Protection Act of 1987, Pub. L. No. 100-93.

       33.     The AKS prohibits any person or entity from making or accepting payments

to induce or reward any person for referring, recommending, or arranging for the purchase

of any item for which payment may be made under a Federal health care program. 42

U.S.C. § 1320a-7b(b). “Federal health care program,” for purposes of the statute, means

“any plan or program that provides health benefits, whether directly … or otherwise, which

is funded directly, in whole or in part, by the United States Government.” Or, “any State

health care program,” which includes State Medicaid programs. § 1320a-7b(e)(1)-(2);

§1320a-7(h).

       34.     The AKS has been interpreted to cover any arrangement where one purpose

of the remuneration was to obtain money for the referral of services or to induce further

referrals. United States v. Borrasi, 639 F.3d 774, 782 (7th Cir. 2011); United States v.

McClatchey, 217 F.3d 823, 835 (10th Cir. 2000); United States v. Davis, 132 F.3d 1092,

1094 (5th Cir. 1998); United States v. Kats, 871 F.2d 105, 108 (9th Cir. 1989).

       35.     Compliance with the AKS is a precondition to participation as a health care

provider in and for payment under Medicaid, Medicare, CHAMPUS/TRICARE,

CHAMPVA, Federal Employee Health Benefit Program, and other federal health care

programs.

       36.     To establish eligibility and seek reimbursement from the Medicare Program,

hospitals and other providers must enter into Provider Agreements with CMS. As part of

that agreement, the provider must sign the following certificate:

   I agree to abide by the Medicare laws, regulations and program instructions that apply to
   [me]. The Medicare laws, regulations and program instructions are available through the
   [Medicare] contractor. I understand that payment of a claim by Medicare is conditioned
   upon the claim and the underlying transaction complying with such laws, regulations, and
   program instructions (including, but not limited to, the Federal anti-kickback statute and
   the Stark law), and on the [provider’s] compliance with all applicable conditions of


                              10
Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 10 of 28 PageID #: 91
   participation in Medicare.
        37.     Similarly, compliance with the federal AKS is a prerequisite to a provider’s

right to receive or retain reimbursement payments from government-funded health care

programs.

        38.     Many states criminalize the payment or receipt of kickbacks, or make it

grounds for the denial or revocation of a dental license. For example, Virginia makes the

solicitation or receipt of remuneration for referrals of Medicaid services a felony,

additionally punishable by a fine not exceeding $25,000. Va. Code Ann. § 32.1-315(A)(1).

Likewise, the Louisiana State Dental Practice Act includes in its definition of

“unprofessional conduct: … Directly or indirectly offering, giving, receiving, or agreeing to

receive any fee or other consideration to or from a third party for the referral of a patient in

connection with the performance of a dental service.” La. Stat. Ann. § 37:775(A)(7). Such

activity is cause for Louisiana’s dental board to “refuse to issue … suspend or revoke any

license or permit or impose probationary or other limits or restrictions [on the license or

permit]. § 37:776(A); (A)(15).

        39.     Many states have enacted additional rules and regulations prohibiting

kickbacks in connection with state Medicaid services. Louisiana’s Medicaid Provider

Agreement, for example, requires as a precondition for reimbursement that participating

providers comply with “all federal and state laws and regulations.” Tennessee’s Provider

Payment and Participation Agreement likewise states that claims or bills submitted to

TennCare “constitute[] a certification that [the] Provider … has complied with all applicable

Medicaid laws, regulations and program instructions including but not limited to … the

Federal anti-kickback statute.” Similarly, Georgia includes as a “General Condition of

Participation” a prohibition on “[a]ny offer or payment of remuneration, whether direct,

indirect, overt, covert, in cash or in kind, in return for the referral of a Medicaid or

PeachCare for Kids member. . . .”




                              11
Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 11 of 28 PageID #: 92
        40.     Compliance with the anti-kickback provisions of the participation agreements

is material to the Governments’ decision to reimburse provider services. To receive

payment, providers participating in government health care programs must expressly certify,

in a provider agreement or on claim forms, that they have complied with the applicable

federal rules and regulations, including specifically the AKS.

        41.     Any party convicted of violating the AKS must be excluded from

participating in federal health care programs for at least five years. 42 U.S.C. § 1320a-

7(a)(1). Even without a conviction, the Secretary of the Department of Health and Human

Services (“HHS”) may exclude providers administratively found to have violated the AKS

from participating in federal health care programs for a discretionary period (in which event

the Secretary must direct the relevant State agency to also exclude the provider). HHS also

may impose administrative sanctions of $50,000 per violation. 42 U.S.C. § 1320a-7(b).

        42.     Federal anti-kickback provisions demonstrate Congress’s commitment to the

principle that federal health care programs should not be influenced by financial

inducements. Thus, compliance with the AKS is a prerequisite to a provider’s right to

receive or retain reimbursement payments from Medicare, Medicaid, and other federal and

state health care programs.

        43.     Furthermore, pursuant to the Affordable Care Act, any claim for

reimbursement submitted to a federal health care program “that includes items or services

resulting from a violation of [the AKS] constitutes a false or fraudulent claim for purposes

of [the False Claims Act].” 42 U.S.C. § 1320a-7b(g) (emphasis added). Courts have

interpreted this language broadly. See, e.g., U.S. ex rel. Kester v. Novartis Pharm. Corp., 41

F. Supp. 3d 323, 333 (S.D.N.Y. 2014) (describing Congress’s intent that the AKS should

render kickback-tainted claims ‘false or fraudulent,’ even when submitted by an innocent

third-party).




                              12
Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 12 of 28 PageID #: 93
   C.     Federal Health Care Programs
          1.      Medicare

        44.    Medicare is a federally-funded health insurance program that provides for

certain medical expenses for persons who are over 65, who are disabled, or who suffer from

End Stage Renal Disease.

        45.    The Medicare Program has four parts: Part A, Part B, Part C, and Part D.

Medicare Part A, the Basic Plan of Hospital Insurance, covers the cost of inpatient hospital

services and post-hospital nursing facility care. Medicare Part B, the Voluntary

Supplemental Insurance Plan, covers the cost of services performed by physicians and

certain other health care providers, both inpatient and outpatient, if the services are

medically necessary and directly and personally provided by the provider. Medicare Part C

covers certain managed care plans, and Medicare Part D provides subsidized prescription

drug coverage for Medicare beneficiaries.

        46.    The Medicare program is administered through the Department of Health and

Human Services, Centers for Medicare and Medicaid Services (“CMS”).

        47.    Medicare coverage is limited to those items and services that are reasonable

and medically necessary. 42 U.S.C. §1395y(a)(1). Health care practitioners and providers

are required to ensure that all services are “provided economically and only when, and to the

extent, medically necessary.” 42 U.S.C. §1320c-5(a)(1), (3). Providers who furnish

services or items substantially in excess of the needs of their patients may be excluded from

participation in federal health care programs altogether. 42 U.S.C. §1320a-7(b)(6).

        48.    To enroll as a Medicare provider, independent clinical laboratories, portable

X-ray suppliers, optometrists, ophthalmologists, practice groups, and surgical centers must

complete Form CMS-855B. Form CMS-855B requires applicants to certify that they will

“abide by the Medicare laws, regulations and program instructions,” and to certify their

understanding that “payment of a claim by Medicare is conditioned upon the claim and the




                              13
Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 13 of 28 PageID #: 94
underlying transaction complying with such laws, regulations, and program instructions

(including, but not limited to, the Federal Anti-Kickback Statute), and on the supplier’s

compliance with the applicable conditions of participation in Medicare.”

       49.     By submitting CMS-855B, independent clinical laboratories, portable X-ray

suppliers, optometrists, ophthalmologists, practice groups, surgical centers, and other

providers certify that they are eligible for participation in the Medicare Program, and that

they have complied with all applicable regulations and laws governing the program,

specifically including, but not limited to, the Anti-Kickback Statute.
          2.      Medicaid

       50.     Medicaid is a public-assistance program created in 1965 that provides

payment of medical expenses for low-income and disabled patients. Funding for Medicaid

is shared between the federal government and those states participating in the program.

Medicaid is the largest source of funding for medical services for America’s poor and

disabled. Each provider that participates in the Medicaid program must sign a provider

agreement with his or her state.

       51.     Federal regulations require each state to designate a single state agency

responsible for the Medicaid program. The agency must create and implement a “plan for

medical assistance” that is consistent with Title XIX of the Social Security Act and with the

regulations the Secretary of HHS promulgates. Although Medicaid is administered on a

state-by-state basis, the state programs adhere to federal guidelines. Federal statutes and

regulations restrict the items and services for which the federal government will pay through

its funding of state Medicaid programs.
                          Incurred Medical Expenses
       52.     Incurred Medical Expenses (“IME”) is an income-offset mechanism by

which State Medicaid programs pay for medical expenses not otherwise covered under the

State’s Medicaid plan—including, for example, dental care—for beneficiaries who live in

nursing homes and other long term care facilities.


                              14
Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 14 of 28 PageID #: 95
        53.       State Medicaid plans are required to make long term care available to eligible

beneficiaries, including care in a nursing facility. 42 U.S.C. 1396a(a)(10); 1396d(a)(4).

The cost of such care is generally split between Medicaid and the beneficiary, with

Medicaid’s portion defined by federal regulation. The beneficiary’s share is called the

“patient liability,” and it is the beneficiary’s income (e.g., SSI or AFDC) minus certain

enumerated expenses. 42 C.F.R. § 435.725(a). In general, Medicaid’s share is the difference

between the entire cost of care and the patient liability. Id. For example, if the cost of

nursing home care is $4,000 a month, and a Medicaid beneficiary has SSI income of $1,000

a month, of which $200 qualifies for deduction, then the patient liability each month is $800

and Medicaid will pay the remaining $3,200. If a beneficiary’s deductions increase, then

his/her patient liability will decrease, and Medicaid will have to increase its payments to the

long term care facility to make up the difference.
        54.       Among the enumerated deductions are: the cost of home maintenance,

provided that a doctor certifies that the beneficiary will be returning home within six

months, id. at § 435.725(d); the costs of certain personal, spousal, and family maintenance;

and, “amounts for incurred expenses for medical or remedial care that are not subject to

payment by a third party” (i.e., IME). Id. at § 435.725(c)(1)-(4) (emphasis added).

        55.       The IME deduction includes “necessary medical or remedial care recognized

under State law but not covered under the State’s Medicaid plan, subject to reasonable limits

the agency may establish on amounts of these expenses.” Id. at § 435.725(c)(4)(ii); 42 USC

§ 1396a(r)(1)(A). “Reasonable limits” are defined in each State’s Medicaid plan and vary

state by state.

        56.       The IME process works as follows: First, a Medicaid case worker performs

an income assessment of the beneficiary when he or she first enters care (e.g., a nursing

home), as well as an assessment of any optional or mandatory deductions for which the

beneficiary is eligible. Once the patient liability is determined, i.e., the amount s/he will




                              15
Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 15 of 28 PageID #: 96
have to pay to the care facility, the case worker directs Medicaid to pay the remainder of the

costs to the nursing facility.

        57.     If the beneficiary later incurs an IME—for example, dental work or

optometry services not eligible for reimbursement under the State’s Medicaid plan—the

beneficiary must notify the case worker, who will then decrease the beneficiary’s patient

liability for future months by the amount of the IME. The case worker also directs

Medicaid to increase its payment to the nursing facility correspondingly, in the same amount

to make up the difference.

        58.     Thus, when a beneficiary receives medical care that qualifies for an IME

deduction, Medicaid provides more funds so the beneficiary can pay for the care, even

though it is not covered under the State Medicaid plan.

        59.     A small number of Medicaid beneficiaries in long term care facilities are not

able to make use of IME to pay for medical expenses. In order to utilize IME deductions to

pay for uncovered medical expenses, the beneficiary must have some income to offset. If a

Medicaid beneficiary does not have income to offset (e.g., does not receive SSI), then

Medicaid pays the full cost for the care facility and the beneficiary is ineligible for IME

deductions.
   D.      Other Federal Health Care Programs

        60.     In addition to Medicare and Medicaid, the federal government pays for

medical services under several other federal health care programs, including but not limited

to TRICARE, CHAMPVA, the Federal Employees Health Benefit Program, and federal

workers’ compensation programs.

        61.     TRICARE, administered by the United States Department of Defense, is a

federally-funded program that provides medical benefits, including clinical services, to

certain relatives of active duty, deceased, and retired service members or reservists, as well

as to retirees. TRICARE sometimes provides for hospital services at non-military facilities

for active duty service members as well. 10 U.S.C. §§ 1071-1110; 32 C.F.R. § 199.4(a).


                              16
Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 16 of 28 PageID #: 97
        62.    CHAMPVA, administered by the United States Department of Veterans

Affairs, is a health care program for the families of veterans with 100 percent service-

connected disability.

        63.    The Federal Employee Health Benefit Program, administered by the United

States Office of Personnel Management, provides health insurance for federal employees,

retirees, and survivors.
   E.     Regulation For Provision Of Dental Services In Nursing Homes

        64.    The Omnibus Budget Reconciliation Act of 1987 (“OBRA 1987”) requires

that Medicare and Medicaid-certified nursing homes conform to minimum accepted

standards of care, including with respect to the provision of dental services. See 42 C.F.R. §
483.55. Among other requirements, nursing facilities must provide or obtain from outside

resources (i) routine dental services covered under the State Medicaid plan, and (ii)

emergency dental services. § 483.55(b)(1). CMS guidance defines “emergency dental

services” to include “services needed to treat an episode of acute pain in teeth, gums, or

palate; broken, or otherwise damaged teeth, or any other problem of the oral cavity by a

dentist that required immediate attention.” CMS, State Operations Manual (SOM):

Appendix PP – Guidance to Surveyors for Long Term Care Facilities § F411 (2011).

Nursing facilities must provide required care “without charge” to the resident, id. at § F412,

regardless of a resident’s ability to pay. No provision is made for the facility to recoup

money expended on these services.

        65.    In addition, as of November 28, 2016, nursing facilities must “assist residents

who are eligible and wish to participate to apply for reimbursement of dental services as an

incurred medical expense” under the State Medicaid plan. 42 C.F.R. § 483.55(b)(5)

(emphasis added).




                              17
Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 17 of 28 PageID #: 98
V.      ALLEGATIONS

        A.     Overview

             66.    Since at least July 2013, and likely longer, CSM and its medical provider

     affiliates have engaged in an illegal kickback scheme, providing financial inducements to

     nursing homes in exchange for a guaranteed stream of referrals.

             67.    Dental service contracts prepared by CSM, and entered into by CSM dental

     service affiliates and nursing homes, explicitly set forth the kickback arrangement. The

     contracts provide that free dental services will be given to one zero liability resident—i.e.,

     resident for whom the nursing home would be financially responsible—in exchange for six

     IME-eligible referrals.
             68.    As described below, the Defendants’ kickback arrangements lead to the

     displacement of dental service providers that do not offer kickbacks. In addition, because

     the arrangement is so advantageous to the nursing homes, CSM’s dental affiliates are able to

     charge higher rates to nursing home residents and undertake unnecessary dental work with

     minimal pushback from the facilities.

             69.    Nearly all of the services provided by CSM dental affiliates are billed to

     Medicaid, either directly or through IME.

             70.    The dental kickback arrangement serves to entice the nursing homes into

     contracting for bundles of CSM’s other specialty services with its provider affiliates. These

     include providing referrals in, inter alia, optometry, podiatry, audiology, vestibular auto-

     rotation testing, behavioral health, wound care, audiology, lab work, telemetry, and mobile

     x-ray. Much of this care, too, is billed to Medicare or Medicaid, directly or through IME.

             71.    All of the kickback-tainted claims for reimbursement—for dental care and

     otherwise—that CSM and its affiliates have submitted or caused to be submitted for

     reimbursement to Government healthcare programs, are false and fraudulent claims under

     the Governments’ False Claims Acts.




                                   18
     Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 18 of 28 PageID #: 99
   B.      The CSM Mobile Dental Kickback Model

        72.     CSM has affiliate relationships with numerous mobile dental service

 providers. For example, Marquis Mobile Dental Services operates in CSM’s home state of

 Tennessee. In Louisiana, CSM affiliate Fleur De Lis states that its mobile dental business

 began when Marquis “Mark” Napper, the CEO of CSM and namesake of Marquis Mobile

 Dental Services, taught them about a “truly innovative” model to provide dental services to

 nursing homes.

        73.     Other CSM dental affiliates include, but are not limited to, Georgia Mobile

 Dental, Premier Mobile Dentistry of VA, Midwest Mobile Dental, Cook and Associates of

 North Carolina, and Lester Mobile Dentistry dba Maple Leaf Mobile Dentistry.

        74.     CSM’s dental services model is successful, lucrative, and expanding. CSM

 dental affiliates have treated tens of thousands of nursing home residents since 2008. CSM

 affiliates actively recruit new dentists, promising them “$180,000 a year working 3-4 days a

 week, but [with] the ability to make more”—an amount that is well above the national

 median compensation for dentists based on a 40-hour work week.
           1.    CSM Mobile Dental Kickbacks Are Written Explicitly Into Contracts
           With Nursing Homes

        75.     As noted above, federal OBRA regulations require nursing homes to provide

 certain emergency dental services for their residents, regardless of a resident’s ability to pay.
 Ordinarily, a resident with limited income can pay for dental care through use of the IME

 deductions so the nursing home bears no financial liability. For IME-ineligible “zero

 liability” patients, however, the nursing home must cover the cost for care.

        76.        CSM and its dental affiliates remove the financial burden by agreeing to

 provide free treatment for one “zero liability” resident in exchange for the referral of six

 IME-eligible (paying) residents. The Defendants’ kickback scheme is designed to take

 advantage of the IME mechanism for billing uncovered medical expenses to Medicaid. This

 is clear from the kickback language of the contract, which requires referrals of IME-eligible



                               19
Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 19 of 28 PageID #: 100
    Medicaid beneficiaries. For example, CSM dental affiliates Fleur de Lis and Georgia

    Mobile Dental, and on information and belief, Marquis Mobile Dentistry and Premiere

    Mobile Dentistry, use CSM form dental contracts that state in pertinent part:

       Provider shall provide exam, cleaning, x-rays, extractions and prosthesis adjustments

       annually. Residents are only eligible for this program if a resident does not have

       resources to pay for these dental services ("zero liability residents"), Provider will

       provide these services annually at no additional cost, subject to a cap of one zero liability

       resident to every six Incurred Medical Expense Deduction eligible residents per unit visit.

Section 4.e, “Compensation and Billing” for “SSI / Zero liability residents.”

            77.         The contracts plainly condition free services on the nursing home’s

    provision of six referrals to the CSM dental affiliate. Upon information and belief, it is the

    pattern and practice of other CSM affiliated dental service providers (Doe Defendants 1-50)

    to enter contracts with nursing facilities that are substantially similar to the contracts

    described herein.

            78.         CSM affiliate contracts also require the nursing facilities to use the dental

    affiliate as the sole provider of services. The CSM form contract states under “Provider

    Services,” that the facility “will not engage or contract with any Mobile Dental provider not

    affiliated with [the CSM affiliate] during the [one year term of the contract].”
               2.       False Claims For Dental Coverage To State Medicaid Programs

            79.     Claims for payment for dental care submitted or caused to be submitted

    through the IME income offset deductions are tainted by improper kickbacks, and are

    therefore false and fraudulent claims under the Governments’ False Claims Acts.

            80.     Claims for reimbursement for dental care submitted directly to Medicaid by

    CSM and its dental affiliates are also tainted by improper kickbacks, and are therefore false

    and fraudulent claims under the Governments’ False Claims Acts.




                                 20
  Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 20 of 28 PageID #: 101
        81.     States have discretion over which dental services, if any, they will reimburse

 under their state Medicaid plans. Regardless of whether IME is available to a particular

 Medicaid beneficiary, if the dental care s/he receives is covered by a State’s Medicaid

 program, then it must be billed directly to Medicaid. For example, Louisiana Medicaid

 covers the cost of one set of dentures every eight years, as well as periodic denture repair,

 for adults. Virtually no other dental care is covered. In instances where Fleur De Lis

 provides dentures to a nursing home resident pursuant to a CSM dental contract that secures

 referrals with kickbacks, therefore, claims for reimbursement submitted by FDL to

 Louisiana Medicaid are false claims.

        82.     In Georgia, where Georgia Mobile Dental operates under a CSM dental

 contract with the kickback provision, Medicaid covers a limited scope of dental care,

 including emergency tooth extractions and related procedures. Therefore, any claims for

 reimbursement that GMD submits to Georgia’s Medicaid program for services provided

 under the dental contract are false claims.
           3.    Defendants’ Scheme Has Led to the Increased Cost of Care,
           Unnecessary Procedures and Patient Harm

        83.      As a direct result of Defendants’ kickback scheme, federal and state

 healthcare programs have been burdened with higher costs, and patients have been subject
 to unnecessary and harmful procedures. CSM dental affiliates’ contracts set fees for dental

 services at the 90th percentile of local rates. The Fleur De Lis and Georgia Mobile Dental

 contracts, for example, both state at Section 4.a on “Compensation and Billing”:

   Such fee schedule shall be determined based upon CDT, dental procedure codes
   as promulgated by the American Dental Association as reported at the 90th
   percentile in the National Dental Advisory Service Comprehensive Fee Report for
   each respective year hereunder and adjusted for geographic variation as reported
   therein.
        84.     In addition, on information and belief, FDL performs unnecessary procedures

 on nursing home residents, which also exposes the residents to the health risks that

 necessarily accompany medical procedures on the elderly. For example, FDL performed


                               21
Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 21 of 28 PageID #: 102
 dental extractions on a hospice patient—a procedure that is rarely appropriate for a patient at

 the end of life, when the primary focus should be ensuring that the patient is comfortable.

 In this case, the extractions raised serious concerns from the nursing home staff and

 complaints from the patient’s family. Relator also understands from nursing home staff that

 families regularly raise concerns about FDL, particularly about unnecessary procedures,

 poor quality of care, the high cost of services, and aggressive bill collection practices by

 CSM.
   C.      CSM Uses Kickbacks To Obtain A Wide Variety Of Business

        85.     The Defendants’ kickback scheme extends to the other types of care that

 CSM affiliates offer. CSM offers free dental coverage for zero liability patients to induce

 nursing home referrals for all of CSM’s medical providers. As described in its affiliates’

 contracts with nursing homes, CSM’s Care Services program “provide[s] a designated

 representative to coordinate medical services between participating residents and Providers

 affiliated with CSM.” The list of medical services that nursing homes can select is

 extensive and includes, inter alia: dentistry, podiatry, optometry, behavioral health,

 audiology, wound care, Medication Therapy Management & DNA testing, vestibular auto-

 rotation testing, mobile X-Ray, Lab, and Telemetry. CSM provides further information

 about these offerings on its website and in its marketing materials.

        86.     Many of the services provided by CSM affiliates are billed to Medicare

 and/or Medicaid, either directly or through IME. To the extent services are provided

 pursuant to the kickback arrangement, related claims for reimbursements are tainted by

 kickbacks and are subject to liability under the Governments’ False Claims acts.

                                       COUNT I
                               Federal False Claims Act
                           31 U.S.C. § 3729(a)(1)(A), (C), (G)
        87.     Relator realleges and incorporates by reference the allegations contained in

 paragraphs 1 through 86 above as though fully set forth herein.



                               22
Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 22 of 28 PageID #: 103
        88.     This is a claim for treble damages and penalties under the False Claims Act,

 31 U.S.C. § 3729 et seq., as amended.

        89.     By virtue of the acts described above, Defendants knowingly presented or

 caused to be presented, false or fraudulent claims to the United States Government for

 payment or approval.

        90.     By virtue of the acts described above, Defendants have knowingly conspired

 to defraud the Government by getting a false or fraudulent claim allowed or paid.

        91.     By virtue of the acts described above, Defendants knowingly concealed

 overpayments from the United States Government and failed to remit such overpayments.

        92.     The Government, unaware of the falsity of the records, statements, and

 claims made or caused to be made by Defendants, paid and continues to pay the claims that

 would not be paid but for Defendants’ illegal conduct.

        93.     By reason of Defendant’s acts, the United States has been damaged, and

 continues to be damaged, in a substantial amount to be determined at trial.

        94.     Additionally, the United States is entitled to the maximum penalty of

 $21,916 for each and every violation alleged herein that occurred on or after November 2,

 2015, and $11,000 for every violation prior to November 2, 2015.

                                    COUNT II
                         Georgia False Medicaid Claims Act
                        Ga. Code Ann. §§ 49-4-168.1(1), (3), (7)
        95.     Relator realleges and incorporates by reference the allegations contained in

 paragraphs 1 through 86 as though fully set forth herein.

        96.     This is a claim for treble damages and penalties under Georgia False

 Medicaid Claims Act, Ga. Code Ann. §§ 49-4-168.1 et seq.

        97.     By virtue of the acts described above, Defendants knowingly presented, or

 caused to be presented, false or fraudulent claims to the Georgia State Government for

 payment or approval.



                               23
Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 23 of 28 PageID #: 104
           98.     By virtue of the acts described above, Defendants have knowingly conspired

 to defraud the Georgia State Government by getting a false or fraudulent claim allowed or

 paid.

           99.     By virtue of the acts described above, Defendants knowingly concealed and

 improperly avoided or decreased an obligation to pay money to the Georgia State

 Government.

           100.    The Georgia State Government, unaware of the falsity of the records,

 statements, and claims that Defendants made or caused to be made, paid and continues to

 pay the claims that would not be paid but for Defendants’ illegal conduct.

           101.    Defendants have damaged, and continue to damage, the State of Georgia in a

 substantial amount to be determined at trial.

           102.    Additionally, the Georgia State Government is entitled to the maximum

 penalties pursuant to the Georgia False Claims Act for each and every violation alleged

 herein.

                                         COUNT III
                   Louisiana Medical Assistance Programs Integrity Law
                  La. Rev. Stat. §§ 46:439.1; 46:438.2; 46:438.3(A), (C)-(D)
           103.    Relator realleges and incorporates by reference the allegations contained in

 paragraphs 1 through 86 above as though fully set forth herein.

           104.    This is a claim for treble damages and penalties under Medical Assistance

 Programs Integrity Law, La. Rev. Stat. §§ 46:437 et seq.

           105.    By virtue of the acts described above, Defendants solicited, received, offered,

 or paid remuneration in return for referring an individual to a health care provider.

           106.    By virtue of the acts described above, Defendants knowingly presented, or

 caused to be presented, false or fraudulent claims to the Louisiana State Government for

 payment or approval.




                               24
Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 24 of 28 PageID #: 105
         107.   By virtue of the acts described above, Defendants have knowingly conspired

 to defraud the Louisiana State Government by getting a false or fraudulent claim allowed or

 paid.

         108.   By virtue of the acts described above, Defendants knowingly concealed and

 improperly avoided or decreased an obligation to pay money to the Louisiana State

 Government.

         109.   The Louisiana State Government, unaware of the falsity of the records,

 statements, and claims that Defendants made or caused to be made, paid and continues to

 pay the claims that would not be paid but for Defendants’ illegal conduct.

         110.   Defendants have damaged, and continue to damage, the State of Louisiana in

 a substantial amount to be determined at trial.

         111.   Additionally, the Louisiana State Government is entitled to the maximum

 penalties pursuant to the Louisiana Medical Assistance Programs Integrity Law for each and

 every violation alleged herein.

                                  COUNT IV
        Tennessee False Claims Act and Tennessee Medical Assistance Act
  Tenn. Code Ann. §§ 4-18-103(a)(1), (3), (7), (9) and §§ 71-5-182(a)(1)(A), (C)-(D)
         112.   Relator realleges and incorporates by reference the allegations contained in

 paragraphs 1 through 86 above as though fully set forth herein.

         113.   This is a claim for treble damages and penalties under Tennessee False

 Claims Act, Tenn. Code Ann. §§ 4-18-101 et seq., and Tennessee Medicaid False Claims

 Act, Tenn. Code Ann. §§ 71-5-182 et seq.

         114.   By virtue of the acts described above, Defendants knowingly presented, or

 caused to be presented, false or fraudulent claims to the Tennessee State Government for

 payment or approval.




                               25
Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 25 of 28 PageID #: 106
         115.   By virtue of the acts described above, Defendants have knowingly conspired

 to defraud the Tennessee State Government by getting a false or fraudulent claim allowed or

 paid.

         116.   By virtue of the acts described above, Defendants knowingly concealed and

 improperly avoided or decreased an obligation to pay money to the Tennessee State

 Government.

         117.   The Tennessee State Government, unaware of the falsity of the records,

 statements, and claims that Defendants made or caused to be made, paid and continues to

 pay the claims that would not be paid but for Defendants’ illegal conduct.

         118.   Defendants have damaged, and continue to damage, the State of Tennessee in

 a substantial amount to be determined at trial.

         119.   Additionally, the Tennessee State Government is entitled to the maximum

 penalties pursuant to the Tennessee False Claims Act and the Tennessee Medicaid False

 Claims Act for each and every violation alleged herein.

                                     COUNT V
                        Virginia Fraud Against Taxpayers Act
                    Va. Code Ann. §§ 8.01-216.3(A)(1), (3), and (7)


         120.   Relator realleges and incorporates by reference the allegations contained in
 paragraphs 1 through 86 above as though fully set forth herein.

         121.   This is a claim for treble damages and penalties under the Virginia Fraud

 Against Taxpayers Act, Va. Code Ann. §§ 8.01-216.3 et seq.

         122.   By virtue of the acts described above, Defendants knowingly presented, or

 caused to be presented, false or fraudulent claims to the Virginia State Government for

 payment or approval.

         123.   By virtue of the acts described above, Defendants have knowingly conspired

 to defraud the Virginia State Government by getting a false or fraudulent claim allowed or

 paid.


                               26
Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 26 of 28 PageID #: 107
            124.      By virtue of the acts described above, Defendant knowingly concealed and

    improperly avoided or decreased an obligation to pay money to the Virginia State

    Government.

            125.      The Virginia State Government, unaware of the falsity of the records,

    statements, and claims that Defendant made or caused to be made, paid and continues to pay

    the claims that would not be paid but for Defendant’s illegal conduct.

            126.      Defendants have damaged the State of Virginia in a substantial amount to be

    determined at trial.

            127.      Additionally, the Virginia State Government is entitled to the maximum

    penalties pursuant to the Virginia Fraud Against Taxpayers Act for each and every violation

    alleged herein.

                                             PRAYER
WHEREFORE, Plaintiff-Relator prays for judgment against Defendants as follows:

       1.      That Defendants cease and desist from violating 31 U.S.C. § 3729 et seq.;

       2.      That this Court enter judgment against Defendants in an amount equal to three

times the amount of damages the Governments have sustained because of Defendants’ actions,

plus a civil penalty of not less than $10,957 and not more than $21,916 for each violation

occurring on or after November 2, 2015, and a civil penalty of not less than $5,500 and not more

than $11,000 for each violation occurring prior to November 2, 2015;

       3.      That Plaintiff-Relator be awarded the maximum amount allowed pursuant to the

Federal False Claims Act, 31 U.S.C. § 3729 et seq., the Georgia False Medicaid Claims Act, Ga.

Code Ann. §§ 49-4-168.1 et seq., the Louisiana Medical Assistance Programs Integrity Law, La.

Rev. Stat. §§ 46:437 et seq., the Tennessee False Claims Act and Tennessee Medicaid False

Claims Act, Tenn. Code Ann. §§ 4-18-103(a)(1)–(2) and §§ 71-5-182(a)(1)(A)–(B), and the

Virginia Fraud Against Taxpayers Act, Va. Code Ann. §§ 8.01-216.3 et seq.;




                                 27
  Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 27 of 28 PageID #: 108
          4.     That Plaintiff-Relator be awarded all costs of this action, including attorneys’ fees

and expenses; and

          5.     That Plaintiff-Relator recover such other relief as the Court deems just and

proper.

                                 DEMAND FOR JURY TRIAL
          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Relator hereby demands a

trial by jury.



Dated: ___12/10/2018___


 Erika A. Kelton                                          Michael Hamilton
 ekelton@phillipsandcohen.com                             mhamilton@pulf.com
 Luke J. Diamond                                          PROVOST-UMPHREY LAW FIRM, LLP
 ldiamond@phillipsandcohen.com                            4205 Hillsboro Pike, Suite 303
 PHILLIPS & COHEN LLP                                     Nashville, TN 37215
 2000 Massachusetts Ave., NW                              Tel: (615) 297-1932
 Washington, DC 20036                                     Fax: (615) 297-1986
 Tel: (202) 833-4567
 Fax: (202) 833-1815

                                                          Attorneys for Plaintiff-Relator
                                                          Gregory Folse




                                  28
   Case 3:17-cv-01478 Document 22 Filed 12/11/18 Page 28 of 28 PageID #: 109
